

116 HR 7751 IH: Energy Security Cooperation with Allied Partners in Europe Act of 2019
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7751IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mrs. Miller (for herself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enhance the security of the United States and its allies, and for other purposes.1.Short titleThis Act may be cited as the Energy Security Cooperation with Allied Partners in Europe Act of 2019.2.Statement of policyIt is the policy of the United States—(1)to reduce the dependency of allies and partners of the United States on Russian energy resources, especially natural gas, in order for those countries to achieve lasting and dependable energy security;(2)to condemn the Government of the Russian Federation for, and to deter that government from, using its energy resources as a geopolitical weapon to coerce, intimidate, and influence other countries;(3)to improve energy security in Europe by increasing access to diverse, reliable, and affordable energy;(4)to promote energy security in Europe by working with the European Union and other allies of the United States to develop liberalized energy markets that provide diversified energy sources, suppliers, and routes;(5)to continue to strongly oppose the Nord Stream 2 pipeline based on its detrimental effects on the energy security of the European Union and the economy of Ukraine and other countries in Central Europe through which natural gas is transported; and(6)to support countries that are allies or partners of the United States by expediting the export of energy resources from the United States.3.North Atlantic Treaty OrganizationThe President should direct the United States Permanent Representative on the Council of the North Atlantic Treaty Organization (in this Act referred to as NATO) to use the voice and influence of the United States to encourage NATO member countries to work together to achieve energy security for those countries and countries in Europe and Eurasia that are partners of NATO.4.Transatlantic energy strategy(a)Sense of CongressIt is the sense of Congress that the United States and other NATO member countries should explore ways to ensure that NATO member countries diversify their energy supplies and routes in order to enhance their energy security, including through the development of a transatlantic energy strategy.(b)Transatlantic energy strategy(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Energy, shall submit to the appropriate congressional committees a transatlantic energy strategy for the United States—(A)to enhance the energy security of NATO member countries and countries that are partners of NATO; and(B)to increase exports of energy, energy technologies, and energy development services from the United States to such countries.(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.5.Expedited approval of exportation of natural gas to United States allies(a)In generalSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—(1)by inserting (1) before For purposes;(2)by striking nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas and inserting foreign country described in paragraph (2); and(3)by adding at the end the following:(2)A foreign country described in this paragraph is—(A)a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas;(B)a member country of the North Atlantic Treaty Organization;(C)subject to paragraph (3), Japan; and(D)any other foreign country if the Secretary of Energy, in consultation with the Secretary of State and Secretary of Defense, determines that exportation of natural gas to that foreign country would promote the national security interests of the United States.(3)The exportation of natural gas to Japan shall be deemed to be consistent with the public interest pursuant to paragraph (1), and applications for such exportation shall be granted without modification or delay under that paragraph, during only such period as the Treaty of Mutual Cooperation and Security, signed at Washington January 19, 1960, and entered into force June 23, 1960 (11 UST 1632; TIAS 4509), between the United States and Japan, remains in effect..(b)Effective dateThe amendments made by this section shall apply with respect to applications for the authorization to export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) that are pending on, or filed on or after, the date of the enactment of this Act.